Case 5:19-cv-00913-R Document 1-1 Filed 10/01/19 Page 1of 3

EXHIBIT 1
. Case 5:19-cv-00913-R Document 1-1 Filed 10/01/19 Page 2 of 3

 

FILED IN DISTRICT COURT
OKLAHOMA COUNTY
IN THE DISTRICT COURT OF OKLAHOMA COUNTY “
STATE OF OKLAHOMA AUG 13 2019
. RICK WARREN
TINA M. BROWN, aOR T CLERK
Plaintiff, ) 00.
)
vs. ) Case No.
) .
BALFOUR BEATTY COMMUNITIES, LLC, ) om - U2
) 0) -2019-45
Defendant. )

PETITION
Plaintiff, for her Petition against Defendant, states:

1. This Petition is the refiling of a Petition that was originally filed on December
22, 2016, styled identically and given Case No. CJ-2016-6528. This case was
dismissed without prejudice on September 27, 2018. This Petition is being re-
filed pursuant to the Oklahoma Saving Statute. |

2. That Plaintiff began employment with Defendant on March 3, 2014, as an
Administrator. At all times, Plaintiff performed her job duties in a satisfactory
manner.

3. On July 22, 2016, Plaintiff was terminated by facility manager, Timothy Health.

4. Plaintiff was terminated for reasons that were not disciosed or specified by
Defendant.

* §, Plaintiff was completing directives given to her by Mr. Health to fraudulently
falsify quarterly reports so he could collect’ monies and bonuses from
Corporate. Plaintiff asserts that this is the reason she was terminated.

6. Plaintiff believes she was wrongfully terminated. Specifically, Defendant

terminated Plaintiff once an investigation was started regarding the falsified
\ Case 5:19-cv-00913-R Document 1-1 Filed 10/01/19 Page 3 of 3

reports. Defendant made Plaintiff a scapegoat when Plaintiff was simply
following the orders of her supervisor.

7. Defendant owed a duty to the Plaintiff and breached that duty.

8. That Plaintiff filed an EEOC claim on September 26, 2016.

9. That Plaintiffs EEOC claim was denied on September 26, 2016.

10. That as a result of wrongful termination, Plaintiff, Tina M. Brown, suffered a
loss of earnings and a loss of vacation/sick time.

11. By reason of the above and foregoing, the Piaintiff, Tina M. Brown, has been
damaged in the sum in excess of the amount required for diversity jurisdiction
pursuant to Section 1332 of Title 28 of the United States Code.

WHEREFORE, the Plaintiff, Tina M. Brown, prays for judgment against the Defendant,
Balfour Beatty Communities, LLC, and for a total sum in excess of the amount required for
diversity jurisdiction pursuant to Section 1332 of Title 28 of the United States Code, costs of

this action and for such other and further relief as the Court deems just and proper.

BRYAN GARRETT

119 N. Robinson, Ste. 650
Oklahoma City, Oklahoma 73102
(405) 839-8424

8 1-7270 -

By:

 

BRYAN G. GARRBTT, OBA #17866
bryvan@bgarrettlaw.com

ATTORNEY FOR PLAINTIFF
ATTORNEY LIEN CLAIMED
